The opinion of the court was delivered, March 27th 1869, by
Read, J.
The plaintiffs below claimed title under a deed from the defendant and his wife, dated July 17th 1864, for 98 acres 157 perches to Sarah Brooks.
Upon the trial the defendant offered to prove that this deed *409was obtained from bim by misrepresentation and fraud. Tbe defendant proposed to prove by a witness on tbe stand, and other witnesses, that about the time the deed given in evidence was made, he was engaged with others in the purchase of mining-rights in the vicinity of this property in controversy; that there was an excitement in the community on the subject of the purchase and sale of the right to mine coal, &c.; that he was on his way to the place of Daniel Horn, to purchase his coal-right, when he met the plaintiff, Sarah Brooks; that she spoke to him of Horn’s coal-right, and it was worth $100 per acre, &c., asked witness what he would give; that she expressed her intention of going to Horn’s; that she started in that direction and passed witness on the road; that she told witness at same time he (Horn) could sell his coal-right for enough to pay his debts; also the price paying for coal-rights to be followed by proof of the declaration of plaintiff that she had bought Horn’s coal-right; that she had not bought his land; that she had bought nothing but the coal-right; that the consideration mentioned in the deed is grossly inadequate ; that Horn is illiterate, and cannot read; that the contents of the deed were not made known to him; that immediately upon being informed that he had conveyed his land he repudiated the transaction; that no consideration was ever paid to him, and other circumstances tending to show that the deed was fraudulently obtained from him under the pretence that it was the conveyance of his coal or the right to mine coal, &c., and not his land.
To this it was objected that it was irrelevant, and could not be admitted to contradict or vary the terms of the deed, and that such proof was incompetent under the Statute of Frauds, and would not avail if proved to reform or change the plain terms of the deed.
The entire offer was rejected by the court, and in this they committed a clear error.
The evidence offered tended to prove gross misrepresentation and fraud on the part of the purchaser, and should have been admitted by the court. The decisions in Pennsylvania are uniform on this point. The rule is clearly laid down in Chalfant v. Williams, 11 Casey 215; Maute v. Gross, 6 P. F. Smith 255; Chew v. Gillespie, Id. 314, and in Rearich v. Swinehart, 1 Jones 233.
Judgment reversed, and venire de novo awarded.